Citation Nr: 1529054	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left ear hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  In June 2011, the Board determined that the issue of entitlement to TDIU was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues of entitlement to an increase in a 30 percent rating for a depressive disorder, entitlement to an increased (compensable) rating for left ear hearing loss, and entitlement to TDIU, for further development.  The agency of original jurisdiction (AOJ) provided a VA examination of the left ear hearing loss, obtained VA treatment records, and conducted a search for Social Security Administration records and notified the Veteran of the negative search results.  

In November 2012, the Board granted a 50 percent rating for the depressive disorder and remanded the claims for a compensable rating for left ear hearing loss and for a TDIU for further development and for compliance with the June 2011 remand.  In June 2011, the AOJ had been instructed to adjudicate the issue of service connection for right ear hearing loss and this was not accomplished.  These issues were remanded again in November 2012 for compliance with the previous remand and for additional development to include social industrial survey and examination of the service-connected disabilities.   

The AOJ provided a VA examination and a social/industrial survey and obtained VA treatment records.  Service connection for right ear hearing loss was denied in a January 2015 rating decision.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2012 Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In February 2015, additional medical evidence (VA treatment records dated from June 2007 to January 2015) were associated with the record without a waiver of initial AOJ consideration for this evidence.  However, the newly received evidence is either duplicative and cumulative of evidence already of record or is not pertinent to the claim for an increased rating for left ear hearing loss.  Thus, a waiver of initial AOJ consideration is not needed, and the Veteran is not prejudiced by the Board's consideration of his appeal without remanding it for AOJ consideration.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the service-connected left ear hearing loss is shown to have been manifested by hearing acuity measured at a Level II and III designation.


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a compensable rating for the service-connected left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased rating for left ear hearing loss, VA has met its duty to notify for this claim.  Proper notice was provided to the Veteran in November 2008, prior to the initial adjudication of the claim.  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 1998 to January 2015 are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2008 and 2011 to determine the nature and severity of his service-connected left ear hearing loss.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by licensed audiologists based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Audiometric testing and controlled speech discrimination tests were performed.  The examination reports are accurate and fully descriptive and include an assessment as to whether the hearing loss caused impairment in the Veteran's ordinary and occupational activity.  The evidence does not show that the left ear hearing loss has worsened since the 2011 examination.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312(2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).  
For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

2.  Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

An examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

3.  Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of a compensable disability rating for the service-connected left ear hearing loss at any time during the appeal.  

Upon VA audiometric evaluation in December 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
25
55
85
95







The average puretone threshold for the left ear was 65 decibels.  Speech audiometry revealed speech recognition ability of 88 percent bilaterally.   

The findings of the December 2008 evaluation translates to level III hearing loss in left ear when applied to Table VI of the rating schedule.  The nonservice-connected right ear is assigned a level I.  See 38 C.F.R. § 4.85(f).  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Upon VA audiometric evaluation in July 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
30
60
95
100







The average puretone threshold for the left ear was 71 decibels.  Speech audiometry revealed speech recognition ability of 92 percent bilaterally.   
The findings of the July 2011 evaluation translates to level II hearing loss in left ear when applied to Table VI of the rating schedule.  The nonservice-connected right ear is assigned a level I.  See 38 C.F.R. § 4.85(f).  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Regarding the functional effect the left ear hearing loss has on the Veteran's occupation, the VA examination report noted that the left ear hearing loss impacted his ability to work in that he had difficulty hearing when there was background noise and difficulty hearing.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, on this record, a compensable disability evaluation is not warranted for the left ear hearing loss under Diagnostic Code 6100 at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  In reaching this decision, the Board also points out that neither of the two VA audiological evaluations conducted during this appeal have shown that the Veteran has an exceptional hearing pattern in his left ear.  38 C.F.R. § 4.86.  

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the left ear hearing loss has remained stable for the entire appeal period.  A zero percent evaluation and no higher is warranted for the service-connected left ear hearing loss for the entire appeal period.  

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected left ear hearing loss.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim of an increased rating for left ear hearing loss must be denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left ear hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's left ear hearing loss reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

4.  Consideration of Johnson v. McDonald

A veteran may be entitled to "consideration for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A compensable rating for the service-connected left ear hearing loss is denied.   


REMAND

The issue of entitlement to TDIU is inextricably intertwined with the reduction issue currently pending at the AOJ.  The AOJ proposed to reduce the disability rating assigned to the service-connected depressive disorder from 50 percent to 0 percent.  The Veteran has requested a hearing as to the reduction issue.  The TDIU issue is intertwined with the reduction issue because the TDIU claim arose from the increased rating for depressive disorder claim and the Veteran asserts that he is unemployable due to the depressive disorder.  Thus, the Board finds that adjudication of the TDIU claim must be deferred pending resolution of the reduction claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Accordingly, the case is REMANDED for the following action:

Upon resolution of the rating reduction claim, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal (the TDIU claim) remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and allow them an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


